Citation Nr: 1418246	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-21 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Air Force from February 1969 to July 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2012, the Board reopened and remanded the claim of service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure.  

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ).


REMAND

In its remand in May 2012, the Board directed that the question of whether the Veteran was exposed to Agent Orange in Thailand be developed. 

In August 2012, the case was referred United States Army and Joint Services Records Research Center (JSRRC) coordinator to make a formal finding whether sufficient information required to verify Agent Orange exposure was provided.  It was determined that the Veteran had not provided enough information to corroborate his claimed Agent Orange exposure.  

The Veteran's DD-214 shows that he had one year of foreign service.  And his decorations included the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  There was a notation that the Veteran had no service in Vietnam,  Korea, or Indochina.  




The available service personnel records show that the Veteran served with the 376th Munitions Maintenance Squadron at Kadena Air Base in Okinawa, Japan, in support of Southeast Asia operations from about February 1970 to December 1970.  The Veteran also had temporary duty (TDY) in Southeast Asia for 90 days.  

The Veteran's service treatment records include an entry in October 1970 of treatment at the 11th Air Force Hospital at the U-Tapao Air Base in Thailand.  There was also a notation, at that time, that the Veteran was serving with the 376th Munitions Maintenance Squadron at Kadena Air Base in Okinawa, Japan.  

Additionally, in statements in February 2009 and in June 2009, a friend of the Veteran since childhood described a chance meeting of the Veteran in Da Nang, Vietnam.  

Although VA did not attempt to verify the Veteran's alleged Agent Orange exposure through the JSRRC, there is sufficient information to make such a request.  The Veteran's unit's history should also be obtained.  And there is no indication that the Veteran's entire Official Military Personnel File (OMPF) to include the Veteran's Special Orders has been requested in an attempt to verify the Veteran's assertion that he had temporary duty in Thailand or Vietnam.  

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC) or other appropriate federal custodian to obtain:

The Veteran's entire Official Military Personnel File (OMPF), including records of his assignments, whether permanent or temporary duty, travel orders, special pay status, travel vouchers, dislocation allowance, and TDY orders.  





If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request verification of the Veteran's Agent Orange exposure from the U.S. Army and Joint Services Records Research Center (JSRRC) to include exposure to Agent Orange in Thailand or Vietnam while on temporary duty from the 376th Munitions Maintenance Squadron at Kadena Air Base in Okinawa, Japan in support of Southeast Asia operations from around October 1970.  

Request the unit history of 376th Munitions Maintenance Squadron from February 1970 to December 1970. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After the above development, adjudicate the claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



